PER CURIAM.
Epitomized Opinion
Suit for infringement of patent. Plaintiff filed a supplemental bill setting up an interlocutory decree by a Wisconsin court in a suit' between the same parties on the same question, which interlocutory decree found the patent valid and that it had been infringed by defendant and ordered an accounting. Plaintiff contended that that decree was an adjudication of the question in this case. The trial court dismissed the supplemental bill. Plaintiff appealed to this court. Held:
The decree by the Wisconsin court is not a final decree, being interlocutory, and may he changed by the court before the final determination subsequent to the accounting, and is therefore not res adjudicata as between the parties in this suit. Order affirmed.